SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is entered into as of February 5, 2010, by and among SINOCOKING COAL AND COKECHEMICAL INDUSTRIES, INC., a Florida corporation (the“Company”) and the investors listed on the Schedule of Purchasers attached hereto (individually, a “Purchaser” and collectively, the “Purchasers”). RECITALS A.The Company and each Purchaser are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Regulation
